Title: To John Adams from John Bondfield, 28 October 1780
From: Bondfield, John
To: Adams, John


     
      Sir
      Bordeaux 28 8bre 1780
     
     A fever that confind me to my Bed from the 15th Augt. to 20 Sept. and and absence in the Country to a few days past for my recovery deprived me the pleasure of communicating to you as subjects offerd the occurences which by many arrivals at this and the neighbouring Ports have been frequent. You will undoubtedly have recived from Ferol the Letters and papers brought by the arrivd at that Port. They left Boston the 10 September. Mr. Brush who went out in the Alliance is returnd Passenger and I learn this morning he is arrivd at this City. I have not yet Seen him, his inteligence of the possission of Mr. De Ternay and the Land Forces must be very Interesting. We suspect little can be undertaken until Mr. De Ternay obtains a reinforcement. So long as the English remain masters in them Seas, the Towns on the Sea Coast as Charles Town &c. will ever be a prey to their excurssions. We are without advise of Genl. Provost. It is time them troops should appear if sent to join Lord Cornwallis will make him too strong for the Carolina Militia particularly since their retreat.
     The British Ministry will be at a loss how to treat Mr. Laurens in all probability he will be detaind during the War unless some Member of one of the two Houses . . . becomes a Captive which its not improble may happen. Capt. Jones here went out in the Arial is returnd to Lorient dismasted. Landais we are informd was put under arrest at his arrival at Boston. The number of prizes of Value sent into that Port have given a surabundance of most Nessessaries—and will probably make up for the non arrival of the Cloathing provided last Spring which I am told is yet in France. By the dismission of Mons. De Sartin, Monsr. Le Ray de Chaumont will find himself crampt in the operations he is engaged in. A report to his prejudice prevaild here some days past.
     I do not find the two Cases of Wine you wrote me to forward have been sent. I shall order them by the next deligence to be prepard and forwarded.
     I have the Honor to be respectfully Sr your very hbl Serv
     
      John Bondfield
     
    